Citation Nr: 0705269	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a neck disability (with 
shoulder and upper back pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1978 to August 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

During service, from January to May 1979, the veteran was 
seen and treated for injuries sustained in a diving accident.  
He complained of cervical and back pain and numbness of 
shoulders.  VA treatment records show that in August 1998 
cervical spine X-rays revealed degenerative joint 
disease/degenerative disc disease.

The RO arranged for a VA examination of he veteran.  The 
veteran failed to report for such examination scheduled in 
July 2005.  The record contains nothing indicating that the 
veteran was properly notified of the examination, or the 
consequences of failing to report for such examination before 
the issuance of the March 2006 supplemental statement of the 
case (SSOC).  He is advised that in such circumstance the 
claim is decided based on the evidence of record (which does 
not show a nexus between current disability and the injury in 
service).  

An examination/opinion is necessary if the evidence of 
record:  (A)  contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B)  establishes that the veteran suffered 
an event, injury or disease in service; (C)  indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D)  does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  Consequently, a VA examination for an 
advisory medical opinion is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the nature and likely etiology 
of his current neck disability (with 
complaints of shoulder and upper back 
pain).  The examiner must review the 
veteran's claims file in conjunction with 
the examination, specifically noting 
service medical records which report 
treatment for his cervical injury.  The 
examiner should provide an opinion as to 
whether the veteran's current neck 
disability (and/or any disability 
manifested by shoulder/back pain) is at 
least as likely as not (i.e., a 50% or 
better probability) related to the injury 
he sustained in service.  The examiner 
should explain rationale for the opinion 
given.  A copy of the correspondence to 
the veteran notifying him of the 
examination should be associated with the 
claims file.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R.SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



